Citation Nr: 0803433	
Decision Date: 01/30/08    Archive Date: 02/08/08

DOCKET NO.  06-22 870	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for seborrheic dermatitis 
with folliculitis, claimed as scalp rash and fever blisters 
as due to an undiagnosed illness.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Sarah E. Abraham, Associate Counsel


INTRODUCTION

The veteran had active military service from May to August 
1990, and from November 1990 to September 1991.  He served in 
the Southwest Asia theater of operations from December 1990 
to August 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a May 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
No. Little Rock, Arkansas, that denied service connection for 
seborrheic dermatitis with folliculitis, claimed as scalp 
rash and fever blisters as due to an undiagnosed illness.

The veteran testified at a Board hearing in August 2007.


FINDINGS OF FACT

The veteran's seborrheic dermatitis with folliculitis had its 
onset during service.


CONCLUSION OF LAW

The criteria for establishing service connection for 
seborrheic dermatitis with folliculitis have been met.  38 
U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.02, 
3.303, 3.317 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board grants service connection for 
seborrheic dermatitis with folliculitis, which represents a 
complete grant of the benefit sought on appeal.  As such, no 
discussion of VA's duties to notify and assist is necessary.  

Service connection may be granted for a disability resulting 
from disease or injury incurred or aggravated during active 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  The law 
also provides that service connection may be granted for any 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

Generally, to establish "direct" service connection, there 
must be (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury.  See 
Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004); Hickson v. 
West, 12 Vet. App. 247, 253 (1999).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990). 

Because the veteran served in the Southwest Asia theater of 
operations during the Persian Gulf War, service connection 
may be established under 38 C.F.R. § 3.317.  Under that 
section, service connection may be warranted for a Persian 
Gulf veteran who exhibits objective indications of a 
qualifying chronic disability that became manifest during 
active military, naval or air service in the Southwest Asia 
theater of operations during the Persian Gulf War, or to a 
degree of 10 percent or more not later than not later than 
December 31, 2011.  38 C.F.R. § 3.317(a)(1).

For purposes of 38 C.F.R. § 3.317, there are three types of 
qualifying chronic disabilities:  (1) an undiagnosed illness; 
(2) a medically unexplained chronic multi symptom illness; 
and (3) a diagnosed illness that the Secretary determines in 
regulations prescribed under 38 U.S.C. 1117(d) warrants a 
presumption of service-connection.

An undiagnosed illness is defined as a condition that by 
history, physical examination and laboratory tests cannot be 
attributed to a known clinical diagnosis.  In the case of 
claims based on undiagnosed illness under 38 U.S.C.A. § 1117; 
38 C.F.R. § 3.117, unlike those for "direct service 
connection," there is no requirement that there be competent 
evidence of a nexus between the claimed illness and service.  
Gutierrez v. Principi, 19 Vet. App. at 8-9.  Further, lay 
persons are competent to report objective signs of illness.  
Id.

A medically unexplained chronic multi symptom illnesses is 
one defined by a cluster of signs or symptoms, and 
specifically includes chronic fatigue syndrome, fibromyalgia, 
and irritable bowel syndrome, as well as any other illness 
that the Secretary determines meets the criteria in paragraph 
(a)(2)(ii) of this section for a medically unexplained 
chronic multi symptom illness.

A "medically unexplained chronic multi symptom illness" 
means a diagnosed illness without conclusive pathophysiology 
or etiology, that is characterized by overlapping symptoms 
and signs and has features such as fatigue, pain, disability 
out of proportion to physical findings, and inconsistent 
demonstration of laboratory abnormalities.  Chronic multi-
symptom illnesses of partially understood etiology and 
pathophysiology will not be considered medically unexplained.  
38 C.F.R. § 3.317(a)(2)(ii).

There are currently no diagnosed illnesses that have been 
determined by the Secretary to warrant a presumption of 
service connection under 38 C.F.R. § 3.317(a)(2)(C).

The medical evidence shows the veteran has a current 
diagnosis of seborrheic dermatitis with folliculitis, a 
diagnosed disability, and an onset date during active duty 
service.  Thus, service connection for this condition under 
38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317 is not permitted as 
a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426 
(1994).  As such, the Board must consider whether service 
connection may be granted on another basis.

At his August 2007 Board hearing, the veteran testified that 
he experienced scalp rash and fever blisters since his August 
1991 return from service in Southwest Asia.  His enlistment 
examination, dated in December 1988, is negative for any 
complaint, treatment, or diagnosis of a skin abnormality.  
Service medical records show that he was treated for tinea 
cruris in July 1989, and for heat rash in August 1989.  VA 
medical records show that the veteran was diagnosed as having 
folliculitis in May 2001.  Follow-up appointment records, 
dated from November 2001 to December 2002, reflect a 
diagnosis of folliculitis/dermatitis, with recurring flare-
ups.  

A VA skin examination was conducted in May 2005.  At that 
time, the veteran reported that he had had a rash on his 
scalp area since 1991.  The examiner found follicular 
erythematous papules and pustules present from the veteran's 
frontal to the occipital scalp.  He also noted a scale 
diffusely on the scalp, but did not find any spread of the 
rash to the rest of the head or neck.  The examiner diagnosed 
the veteran as having seborrheic dermatitis with 
folliculitis.  He stated that the onset of these skin 
conditions was in 1991, and opined that the veteran's rash 
was associated with the aforementioned diagnoses.  

Given the presence of skin complaints and treatment since the 
veteran's active duty service, as well as the May 2005 VA 
examiner's diagnoses and concurring opinion regarding this 
date of onset, and resolving any reasonable doubt in the 
veteran's favor, the Board finds that the criteria for 
service connection have been met, and the veteran's claim is 
granted.  


ORDER

Service connection for seborrheic dermatitis with 
folliculitis is granted.



____________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


